Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-15-2008

Watcher v. Pottsville Area
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4253




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Watcher v. Pottsville Area" (2008). 2008 Decisions. Paper 1749.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1749


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                 Nos. 04-4253 & 04-4271


                                SHIRLEY WATCHER;
                              CHARLES WATCHER, H/W

                                             v.

          POTTSVILLE AREA EMERGENCY MEDICAL SERVICES, INC.;
                       GARRY THOMAS LAUBACH

                            Shirley Watcher; Charles Watcher,
                                                        Appellants in 04-4253

                    Pottsville Area Emergency Medical Service, Inc.,
                                                       Appellant in 04-4271

                                 ——————————

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 00-cv-01123)
                        District Court: Hon. A. Richard Caputo

                                 ——————————

             Before: SCIRICA, McKEE, and STAPLETON, Circuit Judges



                            ORDER AMENDING OPINION


       At the direction of the Court, the opinion filed September 18, 2007 is amended.
Insofar as an error exists in the numbering sequence of the sections of the opinion, the
section formerly designated I. 4 shall be redesignated as I. 3; the section formerly
designated as III shall be redesignated as II; and the section formerly designated as IV
shall be redesignated as III.
      The second to the last sentence in the first full paragraph on page 5 is amended as
follows:

       Even though the work environment she left was found to be “hostile” within
       the meaning of Title VII, the jury quite properly could have concluded that
       she was terminated because she was absent from work and failed to notify
       anyone of her absence, not because of age bias.


For the Court,

Marcia M. Waldron
Clerk

Dated: 15 January 2008

/cc:




                                            2